Exhibit 10.6
Execution Copy
SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”),
dated as of July 30, 2010, is made and entered into among NVR MORTGAGE FINANCE,
INC., a Virginia corporation (the “Seller”), U.S. BANK NATIONAL ASSOCIATION, as
agent (in such capacity, the “Agent”) and a Buyer, and the other Buyers (the
“Buyers”).
RECITALS:
     A. The Seller and the Buyers are parties to a Master Repurchase Agreement
dated as of August 5, 2008, as amended by a First Amendment to Master Repurchase
Agreement dated as of August 5, 2009 (the “Repurchase Agreement”).
     B. The Seller and the Buyers now desire to extend the term of the
Repurchase Agreement to August 2, 2011, and to amend certain provisions of the
Repurchase Agreement as set forth herein.
AGREEMENT:
     In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.
     Section 2. Amendments. The Repurchase Agreement is hereby amended as
follows:
     2.1 Definitions. Section 1.2 of the Repurchase Agreement is hereby amended
as follows:
     (a) The definitions of “Conforming Mortgage Loan,” “Pre-FAS 133 Net
Income,” “Pricing Rate,” “Qualifying Balances,” “Termination Date,” and “Wet
Loan” are amended and restated in their respective entireties as follows:
     “Conforming Mortgage Loan” means a conventional first-priority
Single-family Loan that is either (i) FHA insured, (ii) VA guaranteed,
(iii) guaranteed or provided under the USDA Rural Development program,
(iv) eligible for sale to an Approved Investor in conjunction with a state or
municipal housing bond program, or (v) a conventional mortgage loan that fully
conforms to all Agency underwriting and other requirements and excluding
expanded criteria loans as defined under any Agency program.

 



--------------------------------------------------------------------------------



 



     “Pre-FAS 133 Net Income” means the Seller’s after-tax consolidated income,
calculated in accordance with GAAP but excluding the effect of the fair value
adjustment for derivative instruments and mortgage loans held for sale.
     “Pricing Rate” means the LIBOR Rate (or, if applicable, under Section 6.7,
the Alternate Base Rate) plus the LIBOR Margin or the Default Pricing Rate, as
determined under this Agreement, provided that the Pricing Rate shall not be
less than 4.50%.
     “Qualifying Balances” means, with respect to any Buyer, for any day, the
sum of the collected balances in all identified non-interest bearing accounts of
the Seller maintained with such Buyer less (a) amounts necessary to satisfy
reserve and deposit requirements and (b) amounts required to compensate such
Buyer for services rendered in accordance with such Buyer’s system of charges
for services to similar accounts.
     “Termination Date” means the earlier of (i) August 2, 2011, and (ii) the
date when the Buyers’ Commitments are terminated pursuant to this Agreement, by
order of any Governmental Authority or by operation of law.
     “Wet Loan” means a Purchased Loan originated and owned by the Seller
immediately prior to being purchased by the Buyers:
     (a) that has been closed (funded) on the Business Day on which the Purchase
Price is paid therefore, by a title agency or closing attorney, is fully funded
and would qualify as an Eligible Loan except that some or all of its Basic
Papers are in transit to, but have not yet been received by, the Custodian so as
to satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;
     (b) that the Seller reasonably expects to fully qualify as an Eligible Loan
when the original Basic Papers have been received by the Custodian;
     (c) as to which the Seller actually and reasonably expects that such full
qualification can and will be achieved on or before five (5) Business Days after
the relevant Purchase Date;
     (d) for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian; and

2



--------------------------------------------------------------------------------



 



     (e) as to which no portion of the principal amount has been or will be
funded directly by any person other than the Seller and the Buyers.
Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before five
(5) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Request/Confirmation, and the Seller shall take all steps necessary or
appropriate to cause the sale to the Buyers and delivery to the Custodian of
such Wet Loan and its Basic Papers to be completed, perfected and continued in
all respects, including causing the original promissory note evidencing such
Purchased Loan to be physically delivered to the Custodian within five
(5) Business Days after the relevant Purchase Date, and, if requested by the
Agent, to give written notice to any title agent, closing attorney or other
Person in possession of the Basic Papers for such Purchased Loan of the Buyers’
purchase of such Purchased Loan. Upon the Custodian’s receipt of the Basic
Papers relative to a Wet Loan such Purchased Loan shall no longer be considered
a Wet Loan.
     (b) The definitions of “Balanced Funded Amount,” “Balance Funded Rate,” and
“Balance Funded Segment,” are deleted in their respective entireties.
     (c) The following new definitions are added in the proper alphabetical
order:
     “FHA Loans” means Mortgage Loans originated under the FHA single family
mortgage insurance program.
     “FIRREA” means the Financial Institutions Reform Recovery and Enforcement
Act of 1989, as amended, and the regulations promulgated thereunder.
     “HUD Compare Ratio” means the ratio of (a) the percentage of Seller’s
Mortgage Loan originations under the FHA single family mortgage insurance
program that defaulted in the first two years after origination to (b) the
percentage of all Mortgage Loan originations under the FHA single family
mortgage insurance program that defaulted in the first two years after
origination, in each case nationally for all types of loans and periods of
default, determined as set forth on HUD’s Neighborhood Watch/Early Warning
System website (https://entp.hud.gov/sfnw/public/).
     2.2 Manner of Funding. Section 3.1 of the Repurchase Agreement is amended
by adding the following new paragraph at the end thereof:
     Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement or any of the exhibits and schedules hereto or thereto, (a) Seller
shall submit no more than four (4) Mortgage Transmission Files on any Business
Day; provided,

3



--------------------------------------------------------------------------------



 



however, that during the last five (5) Business Days of each calendar month,
Seller may submit additional Mortgage Transmission Files with prior approval
from the Agent, and (b) in no event shall funds for the purchase of any Mortgage
Loan be disbursed directly to the Seller; rather, (i) funds for the purchase of
Mortgage Loans originated by any Seller shall be disbursed to the applicable
title agent or attorney through which such Mortgage Loans are closed and
(ii) funds for the purchase of Mortgage Loans that have been originated by a
correspondent lender or any other third party shall be disbursed only to such
originator and only if the Basic Papers delivered to the Custodian were
accompanied by a bailee letter from the originator that included wire transfer
instructions; provided, however, that Margin Excess may be remitted directly to
Seller in accordance with Section 6.1(b).
     2.3 Pricing Rate. Section 5.1 of the Repurchase Agreement is amended by
deleting the phrase “(except with respect to the Balance Funded Rate).”
     2.4 Balance Funded Rate. Sections 5.2, 5.3, 5.4, and 5.5 of the Repurchase
Agreement are hereby amended and restated in their respective entireties as
follows:
     5.2 [Reserved.]
     5.3 [Reserved.]
     5.4 [Reserved.]
     5.5 [Reserved.]
     2.5 Price Differential Payment Due Dates. Section 5.7 of the Repurchase
Agreement is amended by deleting the phrases “(and including any Balance
Deficiency Fee)” and “(and Balance Deficiency Fees).”
     2.6 Separate Agreements. Section 5.8 of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows:
     5.8. Separate Agreements. Any Buyer and the Seller may by separate
agreement agree to adjustments to such Buyer’s Price Differential based on
Qualifying Balances. Any such Buyer shall promptly inform the Agent of the
separate agreement (although the terms may remain confidential) and thereafter
shall invoice the Seller separately for the Price Differential due pursuant to
such separate agreement (and the Agent shall not invoice the Seller for Price
Differential due such Buyer hereunder).
     2.7 Margin Deficit. The last sentence of Section 6.1(a) of the Repurchase
Agreement is hereby amended to read as follows:
     “The Agent will recalculate the Purchase Value of all or a portion of the
Purchased Loans (i) at the times it deems appropriate in its sole discretion and
(ii) within one Business Day after receiving a reasonable request, in writing
(which may be in the form of e-mail sent to the Agent), for such recalculation
from the Required Buyers.”

4



--------------------------------------------------------------------------------



 



     2.8 Provisions Relating to the LIBOR Rate. Section 6.7 of the Repurchase
Agreement is amended by deleting the phrase “except for those Open Transactions
or any new Transactions for which the Seller elects to apply the Balance Funded
Rate pursuant to Section 5.2 of this Agreement.”
     2.9 Facility Fee; Non-Usage Fee. Section 9.1 of the Repurchase Agreement is
amended and restated in its entirety as follows:
     9.1. Facility Fee; Non-Usage Fee. The Seller agrees to pay to the Agent
(for Pro Rata distribution to the Buyers) a facility fee (the “Facility Fee”) in
an amount equal to the sum of one quarter of one percent (0.25%) per annum of
the Maximum Aggregate Commitment for the period from the Effective Date to the
Termination Date, computed for each calendar month or portion thereof from the
Effective Date until the date this Agreement terminates in accordance with its
terms. If the average Aggregate Outstanding Purchase Price is less than 50% of
the Maximum Aggregate Commitment for any month, the Seller further agrees to pay
to the Agent (for pro rata distribution to the Buyers) a non-usage fee (the
“Non-usage Fee”) in an amount determined by applying a rate of 0.25% per annum
to the average daily amount by which the Maximum Aggregate Commitment exceeds
the average Aggregate Outstanding Purchase Price, computed for each calendar
month or portion thereof from the Effective Date to the date this Agreement
terminates in accordance with its terms. The Facility Fee and the Non-Usage Fee
shall be payable monthly in arrears and shall be due and payable no later than
two (2) Business Days after the Agent bills the Seller therefor. If the Maximum
Aggregate Commitment shall be increased or decreased from time to time either
pursuant to a provision of this Agreement or by separate agreement between the
Buyers and the Seller (excluding, however, any change occurring as a result of
or following the occurrence of a Default or an Event of Default, in respect of
which no adjustment of the Facility Fee and the Non-Usage Fee shall be
required), the amount of the Facility Fee and the calculation of the Non-Usage
Fee shall be adjusted as of the date of such change. The Facility Fee and the
Non-Usage Fee are compensation to the Buyers for committing to make funds
available for revolving purchases of Eligible Loans on the terms and subject to
the conditions of this Agreement, and are not compensation for the use or
forbearance or detention of money. Each calculation by the Agent of the amount
of the Facility Fee and the Non-Usage Fee shall be conclusive and binding absent
manifest error.
     2.10 Compliance Certificate. Section 16.3(c) of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:
     (c) Chief Financial Officer’s Certificate. Together with each of the
monthly and annual Financial Statements required by Section 16.3(a) and
(b) above, a certificate of the Seller’s chief financial officer in the form of
Exhibit C, among other things, (i) setting forth in reasonable detail all
calculations necessary to show whether the Seller is in compliance with the
requirements of Sections 17.12, 17.13, 17.14, 17.15, and 17.22 of this Agreement
or, if the Seller is not in compliance, showing the extent of noncompliance and
specifying the period of noncompliance and what actions the Seller proposes to
take with respect thereto, and (ii) stating that the terms of this Agreement
have been reviewed by such officer or under his or her supervision, that he or
she has

5



--------------------------------------------------------------------------------



 



made or caused to be made under his or her supervision a review in reasonable
detail of the transactions and the condition of the Seller during the accounting
period covered by such Financial Statements and that such review does not
disclose the existence during or at the end of such accounting period and that
such chief financial officer does not have knowledge of the existence as of the
date of such certificate of any Event of Default or Default or, if any Event of
Default or Default existed or exists, specifying the nature and period of its
existence and what action the Seller has taken, is taking, and proposes to take
with respect to it.
     2.11 Other Reports.
     (a) The opening paragraph of Section 16.5 of the Repurchase Agreement is
amended and restated in its entirety as follows:
     16.5. Other Reports. The Seller will promptly furnish to the Agent from
time to time information regarding the business and affairs of the Seller,
including the items listed below and such other information as the Agent may
from time to time reasonably request. The Agent shall request (a) such
information as it deems appropriate in its sole discretion and (b) information
for which it receives a reasonable request, in writing (which may be in the form
of e-mail sent to the Agent), from any Buyer, within one Business Day after
receipt of such Buyer’s request therefor. Each report required must be signed by
a duly authorized officer of the Seller, and the Agent and the Buyers will have
no responsibility to verify or track any of the items referenced or conclusions
stated in such reports or to verify the authority of its signer.
     (b) Section 16.5(c) of the Repurchase Agreement is amended and restated in
its entirety as follows:
     (c) Upon request, a summary report of the Seller’s then-outstanding
commitments to sell Mortgage Loans to investors, in substantially the form of
Exhibit G.
     (c) Section 16.5 of the Repurchase Agreement is further amended by
renumbering existing subsections (e) through (f) as subsections (f) through (g),
respectively, and adding the following new subsection (d) thereto:
     (d) Upon request, a detail report showing for each Mortgage Loan, the type
of Mortgage Loan, the principal balance, the coupon rate, the origination date,
the Approved Investor and the price at which such Approved Investor has
committed to purchase such Mortgage Loan.
     2.12 HUD Compare Ratio. The following new Section 17.22 is added to the
Repurchase Agreement:
     17.22. HUD Compare Ratio. The HUD Compare Ratio, measured as of the last
Business Day of each calendar month, shall not be more than 150%.

6



--------------------------------------------------------------------------------



 



     2.13 Jumbo Loans. Schedule EL to the Repurchase Agreement is amended by
amending and restating paragraph (7) thereof as follows:
     (7) In the case of a Jumbo Mortgage Loan, any of the following is true:
(i) the loan to value ratio is greater than 80%, or the combined loan to value
ratio is greater than or equal to 90%, (ii) the Customer’s FICO score is less
than 680, (iii) the Jumbo Mortgage Loan is not fully documented as to income or
asset values, (iv) the Jumbo Mortgage Loan is not eligible for purchase by two
Approved Investors with short-term unsecured obligations rated not lower than
A-1/P-1, which Approved Investors have granted Seller delegated authority to
originate Jumbo Mortgage Loans, or (v) the Jumbo Mortgage Loan is not prior
approved by an Approved Investor with short-term unsecured obligations rate not
lower than A-1/P-1.
     2.14 Representations Regarding Purchased Loans. Section (w)(12) of
Schedule 15.3 to the Repurchase Agreement is amended and restated in its
entirety as follows:
     (12) are the subject of a Current Appraisal that complies with all
applicable requirements of FIRREA of which the Seller has possession and which
the Seller will make available to the Custodian on request, and the Seller has
in its possession and will make available to the Custodian on request evidence
of value and how it was determined; or, if any Purchased Loan is not the subject
of such a Current Appraisal, (i) the Seller has received a Property Inspection
Waiver finding from the applicable FNMA/FHLMC/FHA/VA automated underwriting
program with respect to such Purchased Loan or (ii) such Purchased Loan is
exempt from appraisal delivery requirements under FNMA/FHLMC/FHA/VA underwriting
guidelines (e.g., eligible FHA streamlined refinance) and such Purchased Loan is
eligible for purchase by an Approved Investor without a Current Appraisal.
     2.15 Compliance Certificate. Exhibit C to the Repurchase Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A to this
Amendment.
     2.16 Summary Report. A new Exhibit G is added to the Repurchase Agreement
in the form of Exhibit C hereto.
     2.17 Approved Investors. Schedule AI to the Repurchase Agreement is amended
and restated in its entirety to read as set forth on Exhibit B to this
Amendment.
     Section 3. Representations, Warranties, Authority, No Adverse Claim.
     3.1 Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties in
the Repurchase Agreement are true, correct, and complete in all respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Repurchase Agreement, and (b) there will exist no
Default or Event of Default under the Repurchase Agreement, as amended by this
Amendment, on such date that the Buyers have not waived.

7



--------------------------------------------------------------------------------



 



     3.2 Authority, No Conflict, No Consent Required. The Seller represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and has duly authorized by proper corporate action the execution and
delivery of this Amendment and none of the agreements herein contravenes or
constitutes a default under any agreement, instrument, or indenture to which the
Seller is a party or a signatory, any provision of the Seller’s articles of
incorporation or bylaws, or any other agreement or requirement of law or results
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Seller or any of its property except, if any, in favor
of the Buyers. The Seller represents and warrants that no consent, approval, or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those that the Seller has
obtained or provided and as to which the Seller has delivered certified copies
of documents evidencing each such action to the Buyers.
     3.3 No Adverse Claim. The Seller hereby warrants, acknowledges, and agrees
that no events have taken place and no circumstances exist at the date hereof
that would give the Seller a basis to assert a defense, offset, or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.
     Section 4. Conditions Precedent. The effectiveness of the amendments
hereunder shall be subject to satisfaction of the following conditions
precedent:
     4.1 The Agent shall have received the following documents in a quantity
sufficient that the Seller and each Buyer may each have a fully executed
original of each such document:
     (a) this Amendment duly executed by the Seller, the Agent, and the Buyers;
     (b) a Reaffirmation of Subordination Agreement, in form and substance
satisfactory to the Agent, duly executed by NVR Funding III, Inc.;
     (c) a certificate of the Secretary or an Assistant Secretary of the Seller
certifying (i) that there has been no change to Seller’s articles of
incorporation or bylaws since copies of the same were delivered to the Agent on
August 5, 2008; (ii) as to a copy attached thereto of resolutions authorizing
the execution, delivery, and performance of this Amendment; and (iii) as to the
names, incumbency, and specimen signatures of the persons authorized to execute
this Amendment on behalf of the Seller; and
     (d) such other documents as the Agent reasonably requests.
     4.2 The Seller shall have paid any outstanding Agent’s Fees and any other
fees then due under Article 9 of the Repurchase Agreement.
     Section 5. Miscellaneous.
     5.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Repurchase Agreement and

8



--------------------------------------------------------------------------------



 



the other Repurchase Documents. Except as expressly modified and superseded by
this Amendment, the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.
     5.2 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
     5.3 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
     5.4 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
     5.5 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of each of
the Buyers.
     5.6 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.7 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.8 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     In witness whereof the parties have caused this Amendment to be executed as
of the date first written above.

                  NVR MORTGAGE FINANCE, INC., as Seller    
 
           
 
  By:
Name:   /s/ Robert A. Goethe
 
Robert A. Goethe    
 
  Title:   President    
 
                U.S. BANK NATIONAL ASSOCIATION,         as Agent and as a Buyer
   
 
           
 
  By:
Name:   /s/ Kathleen Connor
 
Kathleen Connor    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A.,         as a Buyer    
 
           
 
  By:
Name:   /s/ William Soo
 
William Soo    
 
  Title:   Vice President    
 
                COMERICA BANK,         as a Buyer    
 
           
 
  By:
Name:   /s/ Heather D. Slapak
 
Heather D. Slapak    
 
  Title:   Vice President    

Signature Page to Second Amendment to Master Repurchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SECOND AMENDMENT TO MASTER
REPURCHASE AGREEMENT
EXHIBIT C
TO MASTER REPURCHASE AGREEMENT
FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS
OFFICER’S CERTIFICATE
AGENT: U.S. Bank National Association
SELLER: NVR MORTGAGE FINANCE, INC.
SUBJECT PERIOD:                      ended                      , 20___
DATE:                     , 20___
     This certificate is delivered to the Agent and the Buyers under the Master
Repurchase Agreement dated as of August 5, 2008 (as supplemented, amended, or
restated from time to time, the “Current Repurchase Agreement”), among the
Seller, the Agent, and the Buyers from time to time party thereto. Unless they
are otherwise defined in this request, terms defined in the Current Repurchase
Agreement have the same meanings here as there.
     The undersigned certifies to the Agent that on the date of this
certificate:
     1. The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.
     2. The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim Financial Statements
exclude notes to Financial Statements and statements of changes to stockholders’
equity and are subject to year-end adjustments) and (subject to the aforesaid
proviso as to interim Financial Statements) present fairly the Seller’s
financial condition and results of operations as of _________for that month (the
“Subject Period”) and for the year to that date.
     3. The undersigned supervised a review of the Seller’s activities during
the Subject Period in respect of the following matters and has determined the
following:
     (a) except to the extent that a representation or warranty speaks to a
specific date, the representations and warranties of the Seller in the Current
Repurchase Agreement and the other Repurchase Documents are true and correct in
all material respects, other than the changes, if any, described on the attached
Annex A;

Ex A-1



--------------------------------------------------------------------------------



 



     (b) no event has occurred that could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;
     (c) the Seller has complied with all of its obligations under the
Repurchase Documents, other than the deviations, if any, described on the
attached Annex A;
     (d) no Event of Default has occurred that has not been declared by the
Agent in writing to have been cured or waived, and no Default has occurred that
has not been cured before becoming an Event of Default, other than those Events
of Default and/or Defaults, if any, described on the attached Annex A; and
     (e) compliance by the Seller with the financial covenants in
Sections 17.12, 17.13, 17.14, 17.15, and 17.22 of the Current Repurchase
Agreement is accurately calculated on the attached Annex A.

                  NVR MORTGAGE FINANCE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Ex A-2



--------------------------------------------------------------------------------



 



ANNEX A TO OFFICER’S CERTIFICATE
     1. Describe changes to representations and warranties, if any — clause 3(a)
of attached Officer’s Certificate; if none, so state:
     2. Describe deviations from compliance with obligations, if any — clause
3(c) of attached Officer’s Certificate; if none, so state:
     2. Describe Defaults or Events of Default, if any — clause 3(d) of attached
Officer’s Certificate; if none, so state:
     3. Calculate compliance with covenants in Sections 17.12, 17.13, 17.14,
17.15, and 17.22 of the Current Repurchase Agreement — clause 3(e) of attached
Officer’s Certificate:
(a) Section 17.12. The Seller’s Adjusted Tangible Net Worth as of
                     is $                     (the minimum under Section 17.12
is $14,000,000).
Adjusted Tangible Net Worth

             
Consolidated Assets:
  $        
 
         
 
           
Minus Debt (excluding Qualified Subordinated Debt):
  $        
 
         
 
           
Minus Contingent Indebtedness:
  $        
 
         
 
           
Minus Intangible Assets:
  $        
 
         
 
           
ADJUSTED TANGIBLE NET WORTH:
  $        
 
         

     (b) Section 17.13. The ratio of Seller’s to Total Liabilities to Adjusted
Tangible Net Worth on a consolidated basis with its Subsidiaries, measured
monthly, is                      to 1.0 (the maximum ratio under Section 17.13
is 10.0:1.0).

Ex A-3



--------------------------------------------------------------------------------



 



Leverage Ratio

                     
Total Liabilities (excluding Qualified Subordinated Debt):
        $    
 
   
 
                   
Adjusted Tangible Net Worth:
        $          
 
             
 
   
 
                   
      LEVERAGE RATIO:
      To 1.0    

(c) Section 17.14. The Seller’s Pre-FAS 133 Net Income measured at the end of
___for the twelve consecutive months then ended is $___(the minimum under
Section 17.14 is $2,000,000).
Pre-FAS 133 Net Income

             
 
           
Consolidated Net Income (in accordance with GAAP):
  $        
 
         
 
           
Plus/Minus FAS-133 Adjustment (calculated as of the end of the most recent
fiscal quarter)
  $        
 
         
 
           
Plus/Minus Tax Adjustment
  $        
 
         
 
           
PRE-FAS 133 NET INCOME:
  $        
 
         

(d) Section 17.15. The Seller’s liquidity (unrestricted cash, Cash Equivalents
and unused portion of the Maximum Aggregate Commitment), for the month ended
                    , 20                    , was $                     (the
minimum under Section 17.15 is $7,500,000).
Liquidity

             
Unencumbered cash and cash equivalents:
  $        
 
         
 
           
Plus Unused availability against Purchased Loans (Purchase Value — Purchase
Price):
  $        
 
           
LIQUIDITY:
  $        
 
         

Ex A-4



--------------------------------------------------------------------------------



 



(d) Section 17.22. The Seller’s HUD Compare Ratio, as of the last Business Day
of the period covered by this certificate, was ___% (the maximum under
Section 17.22 is 150%).
HUD Compare Ratio

     
Ratio (expressed as a percentage) of
   
 
   
percentage of Seller’s Mortgage Loan originations under the FHA single family
mortgage insurance program that defaulted in the first two years after
origination
                      %
 
   
to
   
 
   
percentage of all Mortgage Loan originations under the FHA single family
mortgage insurance program that defaulted in the first two years after
origination
                      %
 
   
HUD COMPARE RATIO:
                      %

4. Describe and give details regarding (i) notices received by Seller requesting
or demanding that Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any Investor or other Person pursuant to any express or implied
repurchase or indemnity obligation as per Section 16.5(b), and (ii) actual
repurchase and indemnity payments made by Seller to any Person. (attach schedule
or explanation).

Ex A-5



--------------------------------------------------------------------------------



 



EXHIBIT B TO
SECOND AMENDMENT TO MASTER
REPURCHASE AGREEMENT
SCHEDULE AI
TO MASTER REPURCHASE AGREEMENT
Approved Investors List
as of 4/1/2010

                      S&P   Moody’s             CP   CP   Related Parent    
Investor   Rating   Rating   Company   Product Approval
Ally Bank
  C   NP   Residential Capital, LLC (ResCap)   Conforming
Astoria Federal Savings and Loan
  A-2   P-1       Conforming/40-Year1
Bank of America
  A-1+   P-1       Conforming/40-Year/Jumbo
Chase Manhattan Mortgage
Corporation
  A-1+   P-1   JPMorgan Chase Bank, N.A.   Conforming/40-Year/Jumbo
Citimortgage, Inc.
  A-1   P-1   Citigroup, Inc.   Conforming/40-Year/Jumbo
Dollar Bank, FSB
  N/A   N/A       Conforming
Federal Home Loan Mortgage Corp. (Freddie Mac)
  A-1+   P-1       Conforming/40-Year/Jumbo
Federal National Mortgage Assoc. (Fannie Mae)
  A-1+   P-1       Conforming40-Year/Jumbo
Government National Mortgage Assoc.
  N/A   N/A       Conforming
Greenwich Capital
  A-1+   P-1   Greenwich Capital Holdings, Inc.   Conforming/40-Year/Jumbo
JPMorgan Chase Bank
  A-1+   P-1       Conforming/40-Year/Jumbo
Lake Michigan Credit Union
  N/A   N/A   Lake Michigan Financial Group Inc.   Conforming
SunTrust Mortgage, Inc.
  A-1   P-1   Suntrust Banks, Inc.   Conforming/40-Year/Jumbo
Wells Fargo Home Mortgage
  A-1+   P-1   Wells Fargo Bank, N.A.   Conforming/40-Year/Jumbo
     Housing Agencies
               
Housing Opportunities Commission
  N/A   N/A       Conforming/40-Year
Maryland Community Development
  N/A   N/A       Conforming/40-Year
Michigan Housing Finance
  N/A   N/A       Conforming/40-Year
New Jersey Housing Finance
  N/A   N/A       Conforming/40-Year
North Carolina Housing Finance
  N/A   N/A       Conforming/40-Year
Pennsylvania Housing Finance
  N/A   N/A       Conforming/40-Year
South Carolina Housing Finance
  N/A   N/A       Conforming/40-Year
State of New York Mortgage Agency
  N/A   N/A       Conforming/40-Year
Tennessee Housing Finance
  N/A   N/A       Conforming/40-Year
Virginia Housing Finance
  N/A   N/A       Conforming/40-Year
West Virginia Housing Finance
  N/A   N/A       Conforming/40-Year
Delaware State Housing Authority
  N/A   N/A       Conforming/40-Year
Kentucky Housing Corp.
  N/A   N/A       Conforming/40-Year
Ohio Housing Finance Agency
  N/A   N/A       Conforming/40-Year
Indiana Housing & Community Development Authority
  N/A   N/A       Conforming/40-Year
All additional state funded bond programs
  N/A   N/A       Conforming/40-Year

 

1   “40-Year” indicates Agency Eligible Forty Year Loans

Ex B-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO
SECOND AMENDMENT TO MASTER
REPURCHASE AGREEMENT
EXHIBIT G
TO REPURCHASE AGREEMENT
TRADE INVENTORY

                                          Commitment
ID   Trade
Date   Coupon
Rate   Price   Dealer   Trade Description   Mandatory
/ Standby   Trade
Amount   Unfilled
Amount   Settlement
Date   Gain /
Loss

Ex C-1